DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/28/2021 has been entered.

Claim Status
Claims 1-15 and 17-20 are pending.
Claims 10-14 are withdrawn.
Claims 1 and 15 are currently amended.




Response to Arguments
Applicant’s arguments, filed 7/28/2021, have been considered but are not persuasive.
Rejections under 35 U.S.C. 112(a)
Regarding claims 1 and 15, the prior rejection of the claims is withdrawn in view of the current amendments.
Rejections under 35 U.S.C. 112(b)
Regarding claims 1 and 15, the prior rejection of the claims is withdrawn in view of the current amendments.
Rejections under 35 U.S.C. 102 and 35 U.S.C. 103
Regarding claims 1-9, 15, and 17-20, Applicant’s arguments have been considered but are moot in in view of the new grounds of rejection necessitated by the current amendments.


Claim Interpretation
In the interest of compact prosecution, Applicant should be aware that there is claim language that does not serve to differentiate the claims from the prior art and/or or provide an additional element that can be a consideration for eligibility. See MPEP 2103(c).  

Intended Use
Intended use language is generally not given patentable weight. See MPEP 2114(II) ("A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).”); see also MPEP 2103(C). Examples of claim limitations that are often found to precede intended use include “adapted to,” “capable of,” “sufficient to,” “whereby,” and “for.” 
The following limitations include intended use limitations: 
Claim 1:
“wherein at least two of the at least two end-point applications are for utilization by the same user and each end-point application adapted to enable convenience to the user based on the properties of a device on which the respective end-point application executes”
Claim 2:
“wherein the set of services include services for initiating a session, adding a transaction to a session, publishing of session and transaction data processing event data, subscribing to session and transaction data processing event data, sharing of content, requesting and receiving input, ending a transaction, and ending a session”
Claim 3:
“wherein the end-point applications include a self-service terminal (SST) application that executes on a computing device that controls operation of an SST”
Claim 4:
“wherein the self-service terminal is an Automated Teller Machine (ATM)”
Claim 5:
“wherein the first end-point application is an application tailored to a first user-type and the second end-point application is tailored to a second user-type”
Claim 9:
“processing the received electronic form populated with data to store the data populated into the form in a database”

Nonfunctional Descriptive Material
Nonfunctional descriptive material is generally not given patentable weight. See MPEP 2111.05. Any difference related merely to the meaning and information conveyed through labels (i.e., the type of the item) which does not explicitly alter or impact the steps of the method is nonfunctional descriptive material and does not patentably distinguish the claimed invention from the prior art in terms of patentability. 
The following limitations include nonfunctional descriptive material: 
Claim 1:
at least one memory device storing instructions executable by the at least one processor to perform data processing activities, the data processing activities comprising: providing… facilitating …;
The limitation does not establish a functional relationship between the activities and the processor.  An example of language which establishes a functional relationship is as follows:
at least one memory device storing instructions that when executed by the at least one processor causes the at least one processor to perform the activities of: providing … facilitating …



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9, 15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang (US 2014/0337213 A1).

Regarding claims 1 and 15, Chang discloses a method (and related system for performing the method) comprising: 
providing a set of services on a server accessible via a network to end-point applications that enable initiating, transacting, and ending collaboration sessions (see 0078-0082);
conducting a collaborative session on the server over the network between at least two end- point applications, the session initiated by a first end-point application and joined by a second end- point application, the first and second end-point applications subscribing to data processing events from the server that receives data processing event data published to the server by the first and second end-point applications and provides that data to other subscribing end-point applications (see para. 0076-0082); and

wherein at least two of the at least two end-point applications are for utilization by the same user (see para. 0064-0068, 0074-0075).

Regarding claims 2 and 17, Chang discloses the method of claim 1, wherein the set of services include services for initiating a session, adding a transaction to a session, publishing of session and transaction data processing event data, subscribing to session and transaction data processing event data, sharing of content, requesting and receiving input, ending a transaction, and ending a session (see para. 0064-0068, 0074-0082).

Regarding claim 3, Chang discloses the method of claim 1, wherein the end-point applications include a self-service terminal (SST) application that executes on a computing device that controls operation of an SST (see para. 0064-0068, 0076-0082).

Regarding claim 4, Chang discloses the method of claim 3, wherein the self-service terminal is an Automated Teller Machine (ATM) (see para. 0064-0068, 0076-0082).

Regarding claim 5, Chang discloses the method of claim 1, wherein the first end-point application is an application tailored to a first user-type and the second end-point application is tailored to a second user-type (see para. 0064-0068, 0076-0082).

Regarding claim 6, Chang discloses the method of claim 5, wherein: the collaborative session is joined by a third end-point application, the third end-point application executes on a self-service terminal (SST) to control operation of the SST (see para. 0076-0082).

Regarding claim 7, Chang discloses the method of claim 1, further comprising: receiving a request over the network from the first end-point application to provide an electronic form to the second end-point application; retrieving the electronic form from data storage; and transmitting the retrieved electronic form over the network to the second end-point application (see para. 0093-0098).

Regarding claim 8, Chang discloses the method of claim 7, further comprising: receiving the electronic form populated with data over the network from the second end- point application (see para. 0093-0098).

Regarding claim 9, Chang discloses the method of claim 8, further comprising: processing the received electronic form populated with data to store the data populated into the form in a database (see para. 0093-0098).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Calman (US 2015/0026057 A1, cited in prior Office Action).

Regarding claim 18, Chang discloses wherein the end-point applications include: a self-service terminal (SST) application that executes on a computing device that controls operation of an SST but does not explicitly disclose the following limitations which Calman teaches: a mobile device app (see para. 0109-0115, 0121, 0059-0064).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the applications of Chang to include wherein the end-point applications include: a mobile device app.
One skilled in the art would have been motivated to make the modification in order to enable the customer to complete a banking transaction with different devices (see Calman, para. 0109-0115).

Regarding claim 19, Calman teaches the following limitations which Chang does not explicitly disclose: wherein the mobile device app is a customer-tailored mobile device app that, when participating in a session to which the SST application is also connected, enables input of additional data to conduct transactions on the SST (see para. 0109-0115, 0121, 0059-0064).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the applications of Chang to include wherein the mobile device app is a customer-tailored mobile device app that, when participating in a session to which the SST application is also connected, enables input of additional data to conduct transactions on the SS
One skilled in the art would have been motivated to make the modification in order to enable the customer to complete a banking transaction with different devices (see Calman, para. 0109-0115).

Regarding claim 20, Chang discloses the method of claim 3, wherein the self-service terminal is an Automated Teller Machine (ATM) (see para. 0064-0068, 0076-0082).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T WONG whose telephone number is (571)270-3405. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALVIN HEWITT II can be reached on (571) 272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC T WONG/Primary Examiner, Art Unit 3692